Order of the Supreme Court, Nassau County, dated September 16, 1970, affirmed insofar as it denied defendant’s motion in part; and order of the same court, dated October 22, 1970, affirmed insofar as it adhered to the original determination granting defendant’s motion in part. No opinion. Appeal by plaintiff from the portion of said order of September 16, 1970 which granted defendant’s motion in part dismissed as academic. That portion of the order was superseded by the order of October 22, 1970, which granted plaintiff’s motion for reargument as to that part of defendant’s motion. No costs are granted on these appeals to either party. Munder, Acting P. J., Martuscello, Gulotta, Brennan and Benjamin, JJ., concur.